SUPPORT FOR FLEXIBLE WORKPIECES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 12/13/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended): A support member for supporting flexible workpieces, the support member comprising: a substantially planar support surface having a plurality of co-planar clamping zones to which one of the workpieces is securable by a reduced pressure or vacuum in use, an internal cavity formed within the support member, a port for connection to a low pressure or vacuum source, the port being in fluid connection with the internal cavity, at least one recess formed in the support surface in fluid connection with the internal cavity, said at least one recess laterally extending along the support surface such that the recess has an outer region located proximate a periphery of the clamping zone and an inner region located within a central portion of the clamping zone, the inner and outer regions having respective widths, (w1) and (w2), parallel to the plane of the support surface, wherein the width (w2) of the outer region of the at least one recess is narrower than the width (w1) of the inner region, such that in use, when the port is fluidly connected to a low pressure or vacuum source, pressure at the periphery of the clamping zone is lower than at the central portion within the clamping zone, and wherein the outer region of the at least one recess is closed, such that it does not extend to the internal cavity in a direction orthogonal to the plane of the support surface; each said clamping zone including the at least one said recess laterally extending along the support surface such that the least one said recess has an outer region located proximate the periphery of the respective clamping zone and an inner region located within the central portion of the respective clamping zone, the inner and outer regions having respective said widths parallel to the plane of the support surface, the widths of the outer regions of the respective recesses being narrower than the widths of the inner regions of the respective recesses; wherein each said clamping zone further comprises at least one manifold which fluidly connects the outer regions of the at least one recess in parallel; and wherein each said clamping zone comprises an annular manifold.
Claim 2 (Currently Amended): The support member of claim 1, wherein said at least one recess comprises 
Claims 3 and 13-14 cancelled.
Claim 4 (Currently Amended): The support member of claim 1, wherein the respective inner regions of the at least one recess 
Claim 6 (Currently Amended): The support member of claim 1, wherein the at least one recess comprises first and second outer regions, the first and second outer regions being located at opposing distal ends of the inner region.
Claim 7 (Currently Amended): The support member of claim 6, wherein the first and second outer regions are located proximate opposing edges of the periphery of the respective clamping zone.
at least one recess comprises an elongate channel, optionally an elongate linear channel.
Claim 15 (Rejoined, Currently Amended): The support member of claim 1, comprising a resiliently deformable gasket surrounding each said clamping zone.
Allowable Subject Matter
Claims 1-2, 4, 6-12, and 15-21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Mardarelli (US3413903) in view of Wang (US20090127760), and further in view of Gordon (US20030074788) teach a support member for supporting flexible workpieces (10), the support member comprising (Mardarelli, Abstract; Fig. 2): a substantially planar support surface (12) having a planar clamping zone to which one of the workpieces (10) is securable by a reduced pressure or vacuum in use, an internal cavity formed within the support member (12), a port for connection to a low pressure or vacuum source, the port being in fluid connection with the internal cavity, a recess (16) formed in the support surface (12) in fluid connection with the internal cavity, said recess (16) laterally extending along the support surface (12) such that the recess (16) has an outer region located proximate a periphery of the clamping zone and an inner region located within a central portion of the clamping zone, the inner and outer regions having respective widths, (w1) and (w2), parallel to the plane of the support surface (12), wherein the width (w2) of the outer region of the recess (16) is narrower than the width (w1) of the inner region, such that in use, when the port is fluidly connected to a low pressure or vacuum source, pressure at the periphery of the clamping zone is lower than at the central portion within the clamping zone (Mardarelli, Abstract; see annotated Figs. 1 and 3 below; Col. 3, lines 47-49; Col. 3, lines 55-58; Figs. 1 and 3); wherein the outer region of the recess (212) is closed, such that it does not extend to the internal cavity in a direction orthogonal to the plane of the support surface (Wang, Abstract; Figs. 1 and 3); the support member comprising a plurality of co-planar clamping zones .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723